Citation Nr: 1625347	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  13-09 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for metastatic transitional cell carcinoma, claimed as due to herbicide exposure, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to June 1966.  He died in November 2006.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Albuquerque, New Mexico.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant is the surviving spouse of a Veteran, and seeks service connection for metastatic transitional cell carcinoma, claimed as due to herbicide exposure, on an accrued benefits basis.  In October 2015, the Board sent the appeal to a medical expert for an etiological opinion.  This opinion was received in January 2016.  In April 2016, the Board sent a copy of this opinion to the appellant, along with notice that she may submit additional argument or evidence in support of her claim.  She responded by filing a May 2016 statement accompanied by two articles about herbicide use in Thailand and the effects of dioxin.  She also checked the box on the VA letter requesting the claim be returned to the agency of original jurisdiction for consideration of this additional evidence.  See 38 C.F.R. § 20.1304 (2015).  In response to the appellant's request, this claim is remanded for such consideration.  

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction must review and consider the evidence submitted by the appellant.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the appellant's pending claim in light of all additional evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

